EXHIBIT 10.5

AMENDED AND RESTATED

SPECIALTY PROGRAM BUSINESS AND INSURANCE RISK SHARING BUSINESS

QUOTA SHARE REINSURANCE AGREEMENT

between

TOWER INSURANCE COMPANY OF NEW YORK
TOWER NATIONAL INSURANCE COMPANY
(each a “Company”)

and

CASTLEPOINT REINSURANCE COMPANY, LTD.
(“Reinsurer”)

Effective April 1, 2006


ARTICLE I                                                           BUSINESS
COVERED


A.            THIS AGREEMENT APPLIES TO ALL IN-FORCE, NEW AND RENEWAL POLICIES,
EXCEPT AS HEREINAFTER EXCLUDED, WRITTEN AND CLASSIFIED BY THE COMPANY AS FIRE
AND ALLIED PERILS, COMMERCIAL MULTIPLE PERIL, HOMEOWNERS MULTIPLE PERIL AND
LIABILITY, WORKERS’ COMPENSATION, INLAND MARINE AND AUTOMOBILE LIABILITY AND
PHYSICAL DAMAGE AND UMBRELLA, WITH AN INCEPTION DATE EFFECTIVE DURING THE TERM
OF THIS AGREEMENT AND WHICH ARE CLASSIFIED BY THE COMPANY AS SPECIALTY PROGRAM
BUSINESS AND INSURANCE RISK SHARING BUSINESS.


ARTICLE II                                                       DEFINITIONS


 “BUSINESS COVERED” SHALL MEAN THE BUSINESS DESCRIBED IN ARTICLE I.

“Extra-Contractual Obligations” shall mean those liabilities not covered under
any other provision of this Agreement, other than Loss Excess of Policy Limits,
including but not limited to compensatory, consequential, punitive, or exemplary
damages together with any legal costs and expenses incurred in connection
therewith, paid as damages or in settlement by the Company arising from an
allegation or claim of its insured, its insured’s assignee, or other third
party, which alleges negligence, gross negligence, or other tortious conduct on
the part of the Company in the handling, adjustment, rejection, defense or
settlement of a claim under a Policy.

 “Insurance Risk Sharing Business” shall mean various risk sharing arrangements
such as (i) pooling or sharing of premiums and losses between the Company and
other insurance companies based upon their respective percentage allocations or
(ii) appointing other third party insurance companies as Program Underwriting
Agents with such third party insurance


--------------------------------------------------------------------------------


companies assuming through reinsurance a portion of the business they produce as
Program Underwriting Agents.


“LETTER(S) OF CREDIT” SHALL HAVE THE MEANING SET FORTH IN ARTICLE XVI.


“LOSS” OR “LOSSES” SHALL MEAN, WITH RESPECT TO A POLICY, THE AMOUNT PAID OR
PAYABLE BY THE COMPANY TO AN INSURED WITH REGARDS A LOSS OCCURRENCE, INCLUDING
(I) ANY EX GRATIA PAYMENTS (I.E., A CLAIM PAYMENT NOT NECESSARILY REQUIRED BY A
POLICY AS A COMMERCIAL ACCOMMODATION BY THE COMPANY TO THE INSURED OR REINSURED)
AND (II) ANY PAYMENTS FOR EXTRA-CONTRACTUAL OBLIGATIONS OR LOSSES IN EXCESS OF
POLICY LIMITS.


“LOSS ADJUSTMENT EXPENSES” AS USED IN THIS AGREEMENT SHALL MEAN ALL LOSS
ADJUSTMENT EXPENSES INCURRED BY THE COMPANY IN SETTLING CLAIMS INCLUDING COSTS
AND EXPENSES ALLOCABLE TO A SPECIFIC CLAIM THAT ARE INCURRED BY THE COMPANY IN
THE INVESTIGATION, APPRAISAL, ADJUSTMENT, SETTLEMENT, LITIGATION, DEFENSE OR
APPEAL OF A SPECIFIC CLAIM, INCLUDING COURT COSTS AND COSTS OF SUPERSEDES AND
APPEAL BONDS AND INCLUDING (I) PRE-JUDGMENT INTEREST, UNLESS INCLUDED AS PART OF
THE AWARD OR JUDGMENT; (II) POST-JUDGMENT INTEREST AND (III) LEGAL EXPENSES AND
COSTS INCURRED IN CONNECTION WITH COVERAGE QUESTIONS AND LEGAL ACTIONS CONNECTED
THERETO, INCLUDING PRO RATA DECLARATORY JUDGMENT EXPENSES.

Loss Adjustment Expenses shall include in-house adjusters, defense attorneys,
and other claims and legal personnel of Tower Insurance Company of New
York/Tower Risk Management and other costs allocated to the defense and
adjustment of a specific claim.

“Loss in Excess of Policy Limits” means any amount of loss, together with any
legal costs and expenses incurred in connection therewith, paid as damages or in
settlement by the Company in excess of its Policy Limits, but otherwise within
the coverage terms of the Policy, arising from an allegation or claim of its
insured, its insured’s assignee, or other third party, which alleges negligence,
gross negligence, or other tortious conduct on the part of the Company in the
handling of a claim under a Policy or bond, in rejecting a settlement within the
Policy Limits, in discharging a duty to defend or prepare the defense in the
trial of an action against its insured, or in discharging its duty to prepare or
prosecute an appeal consequent upon such an action. For the avoidance of doubt,
the decision by the Company to settle a claim for an amount within the coverage
of the Policy but not within the Policy limit when the Company has reasonable
basis to believe that it may have liability to its insured or assignee or other
third party on the claim will be deemed a Loss in Excess of Policy Limits.


“LOSSES INCURRED” SHALL MEAN LOSSES CEDED AND LOSS ADJUSTMENT EXPENSE CEDED AS
OF THE EFFECTIVE DATE OF CALCULATION, PLUS THE CEDED RESERVES FOR LOSSES AND
LOSS ADJUSTMENT EXPENSE OUTSTANDING AS OF THE SAME DATE (INCLUDING LOSSES
INCURRED BUT NOT REPORTED), IT BEING UNDERSTOOD AND AGREED THAT ALL LOSSES AND
RELATED LOSS ADJUSTMENT EXPENSE UNDER POLICIES WITH EFFECTIVE OR RENEWAL DATES
DURING AN ADJUSTMENT PERIOD SHALL BE CHARGED TO THE ADJUSTMENT PERIOD,
REGARDLESS OF THE DATE SAID LOSSES ACTUALLY OCCUR.


“LOSS OCCURRENCE” SHALL MEAN THE SUM OF ALL INDIVIDUAL LOSSES DIRECTLY
OCCASIONED BY ANY ONE DISASTER, ACCIDENT OR LOSS OR SERIES OF DISASTERS,
ACCIDENTS OR LOSSES ARISING OUT OF ONE EVENT

2


--------------------------------------------------------------------------------



WHICH OCCURS WITHIN THE AREA OF ONE STATE OF THE UNITED STATES OR PROVINCE OF
CANADA AND STATES OR PROVINCES CONTIGUOUS THERETO AND TO ONE ANOTHER. HOWEVER,
THE DURATION AND EXTENT OF ANY ONE “LOSS OCCURRENCE” SHALL BE LIMITED TO ALL
INDIVIDUAL LOSSES SUSTAINED BY THE COMPANY OCCURRING DURING ANY PERIOD OF 168
CONSECUTIVE HOURS ARISING OUT OF AND DIRECTLY OCCASIONED BY THE SAME EVENT
EXCEPT THAT THE TERM “LOSS OCCURRENCE” SHALL BE FURTHER DEFINED AS FOLLOWS:

(I)            AS REGARDS WINDSTORM, HAIL, TORNADO, HURRICANE, CYCLONE,
INCLUDING ENSUING COLLAPSE AND WATER DAMAGE, ALL INDIVIDUAL LOSSES SUSTAINED BY
THE COMPANY OCCURRING DURING ANY PERIOD OF 72 CONSECUTIVE HOURS ARISING OUT OF
AND DIRECTLY OCCASIONED BY THE SAME EVENT. HOWEVER, THE EVENT NEED NOT BE
LIMITED TO ONE STATE OR PROVINCE OR STATES OR PROVINCES CONTIGUOUS THERETO.

(II)           AS REGARDS RIOT, RIOT ATTENDING A STRIKE, CIVIL COMMOTION,
VANDALISM AND MALICIOUS MISCHIEF, ALL INDIVIDUAL LOSSES SUSTAINED BY THE COMPANY
OCCURRING DURING ANY PERIOD OF 72 CONSECUTIVE HOURS WITHIN THE AREA OF ONE
MUNICIPALITY OR COUNTY AND THE MUNICIPALITIES OR COUNTIES CONTIGUOUS THERETO
ARISING OUT OF AND DIRECTLY OCCASIONED BY THE SAME EVENT. THE MAXIMUM DURATION
OF 72 CONSECUTIVE HOURS MAY BE EXTENDED IN RESPECT OF INDIVIDUAL LOSSES WHICH
OCCUR BEYOND SUCH 72 CONSECUTIVE HOURS DURING THE CONTINUED OCCUPATION OF AN
ASSURED’S PREMISES BY STRIKERS, PROVIDED SUCH OCCUPATION COMMENCED DURING THE
AFORESAID PERIOD.

(III)          AS REGARDS EARTHQUAKE (THE EPICENTER OF WHICH NEED NOT
NECESSARILY BE WITHIN THE TERRITORIAL CONFINES REFERRED TO IN THE OPENING
PARAGRAPH OF THIS DEFINITION) AND FIRE FOLLOWING DIRECTLY OCCASIONED BY THE
EARTHQUAKE, ONLY THOSE INDIVIDUAL FIRE LOSSES WHICH COMMENCE DURING THE PERIOD
OF 168 CONSECUTIVE HOURS MAY BE INCLUDED IN THE COMPANY’S “LOSS OCCURRENCE.”

(IV)          AS REGARDS “FREEZE,” ONLY INDIVIDUAL LOSSES DIRECTLY OCCASIONED BY
COLLAPSE, BREAKAGE OF GLASS AND WATER DAMAGE (CAUSED BY BURSTING OF FROZEN PIPES
AND TANKS) MAY BE INCLUDED IN THE COMPANY’S “LOSS OCCURRENCE.

Except for those “Loss Occurrences” referred to in (i) and (ii) above, the
Company may choose the date and time when any such period of consecutive hours
commences provided that it is not earlier than the date and time of the
occurrence of the first recorded individual loss sustained by the Company
arising out of that disaster, accident or loss and provided that only one such
period of 168 consecutive hours shall apply with respect to one event.

However, as respects those “Loss Occurrences” referred to in (i) and (ii) above,
if the disaster, accident or loss occasioned by the event is of greater duration
than 72 consecutive hours, then the Company may divide that disaster, accident
or loss into two or more “Loss Occurrences” provided no two periods overlap and
no individual loss is included in more than one such period and provided that no
period commences earlier than the date and time of the occurrence of the first
recorded individual loss sustained by the Company arising out of that disaster,
accident or loss.

No individual losses occasioned by an event that would be covered by 72 hours
clauses may be included in any “Loss Occurrence” claimed under the 168 hours
provision.

3


--------------------------------------------------------------------------------



“NET LIABILITY” SHALL MEAN THE LIABILITY FOR LOSSES AND LOSS ADJUSTMENT EXPENSES
WHICH THE COMPANY RETAINS NET FOR ITS OWN ACCOUNT AND UNREINSURED IN ANY WAY,
EXCEPT FOR EXCESS OF LOSS REINSURANCE, AFTER RECOVERIES FROM INURING
REINSURANCE.


“NET LOSS RATIO” SHALL MEAN, FOR ANY PERIOD OF TIME, THE RATIO OF LOSSES
INCURRED DURING SUCH PERIOD TO NET PREMIUMS EARNED FOR SUCH PERIOD.


“NET WRITTEN PREMIUM” SHALL MEAN DIRECT PREMIUM WRITTEN ON THE POLICIES COVERED
BY THIS AGREEMENT PLUS ADDITIONS, LESS REFUNDS AND RETURN PREMIUM FOR
CANCELLATIONS AND REDUCTIONS (BUT NOT DIVIDENDS) AND LESS PREMIUM PAID OR
PAYABLE FOR REINSURANCE THAT INURES TO THE BENEFIT OF THIS AGREEMENT.


“OBLIGATIONS” SHALL HAVE THE MEANING SET FORTH IN ARTICLE XVI.


“POLICY” OR “POLICIES” SHALL MEAN ALL POLICIES, BINDERS, CONTRACTS,
CERTIFICATES, OR AGREEMENTS OF INSURANCE, WHETHER WRITTEN OR ORAL, COVERING
SPECIALTY PROGRAM BUSINESS AND INSURANCE RISK SHARING BUSINESS IN-FORCE, ISSUED
OR RENEWED ON OR AFTER THE EFFECTIVE DATE BY THE COMPANY.


“PREMIUMS EARNED” SHALL MEAN, WITH REGARDS TO ANY ADJUSTMENT PERIOD, CEDED NET
WRITTEN PREMIUMS FOR POLICIES WITH EFFECTIVE OR RENEWAL DATES DURING THE
ADJUSTMENT PERIOD, LESS THE UNEARNED PORTION THEREOF AS OF THE EFFECTIVE DATE OF
CALCULATION, IT BEING UNDERSTOOD AND AGREED THAT ALL PREMIUMS FOR POLICIES WITH
EFFECTIVE OR RENEWAL DATES DURING AN ADJUSTMENT PERIOD SHALL BE CREDITED TO THAT
ADJUSTMENT PERIOD.


“PROGRAM BUSINESS” SHALL MEAN NARROWLY DEFINED CLASSES OF BUSINESS THAT ARE
UNDERWRITTEN ON AN INDIVIDUAL POLICY BASIS BY A PROGRAM UNDERWRITING AGENT ON
BEHALF OF INSURANCE COMPANIES.


“SPECIALTY PROGRAM BUSINESS” SHALL MEAN (I) PROGRAM BUSINESS OTHER THAN
TRADITIONAL PROGRAM BUSINESS AND (II) TRADITIONAL PROGRAM BUSINESS THAT COMPANY
ELECTS NOT TO MANAGE BUT THAT CASTLEPOINT MANAGEMENT CORP. ELECTS TO MANAGES.


“TERRORISM” SHALL MEAN AN ACT, INCLUDING BUT NOT LIMITED TO THE USE OF FORCE OR
VIOLENCE AND/OR THE THREAT THEREOF, ANY PERSON OR GROUP(S) OF PERSONS, WHETHER
ACTING ALONE OR ON BEHALF OF OR IN CONNECTION WITH ANY ORGANIZATION(S) OR
GOVERNMENT(S), COMMITTED FOR POLITICAL, RELIGIOUS, IDEOLOGICAL OR SIMILAR
PURPOSES INCLUDING THE INTENTION TO INFLUENCE ANY GOVERNMENT AND/OR TO PUT THE
PUBLIC, OR ANY SECTION OF THE PUBLIC, IN FEAR THAT HAS BEEN DETERMINED BY THE
APPROPRIATE FEDERAL AUTHORITY TO HAVE BEEN AN ACT OF TERRORISM.

Terrorism will include loss, damage, cost of expense of whatsoever nature
directly or indirectly caused by, resulting from or in connection with any
action taken in controlling, preventing, supervising or in any way relating to
any act of terrorism.


“TRADITIONAL PROGRAM BUSINESS” SHALL MEAN BLOCKS OF PROGRAM BUSINESS IN EXCESS
OF $5 MILLION IN ANNUAL GROSS WRITTEN PREMIUM TOWER HISTORICALLY HAS
UNDERWRITTEN, CONSISTING OF NON-AUTO RELATED PERSONAL LINES AND THE FOLLOWING
COMMERCIAL LINES OF BUSINESS: RETAIL STORES AND

4


--------------------------------------------------------------------------------


wholesale trades, commercial and residential real estate, restaurants, grocery
stores, office and service industries, and artisan contractors.


“TRUST ACCOUNT” SHALL HAVE THE MEANING SPECIFIED IN ARTICLE XVI.


“TRUST AGREEMENT” SHALL HAVE THE MEANING SPECIFIED IN ARTICLE XVI.

“Trustee” shall have the meaning specified in Article XVI.

In the event any portion of this definition section is found to be invalid or
unenforceable, the remainder will remain in full force and effect.


ARTICLE III                                                   COMMENCEMENT AND
TERMINATION


A.            THIS AGREEMENT IS EFFECTIVE AT 12:01 A.M., EASTERN STANDARD TIME,
APRIL 1, 2006 (THE “EFFECTIVE DATE”) AND SHALL HAVE A TERM OF THREE (3) YEARS.
EITHER PARTY MAY TERMINATE THE AGREEMENT AS OF THE DATE TWELVE (12) MONTHS AFTER
THE EFFECTIVE DATE AND ON THE TWELVE MONTH ANNIVERSARY THEREAFTER THEREAFTER BY
GIVING AT LEAST SIXTY (60) DAYS PRIOR WRITTEN NOTICE TO THE OTHER PARTY BY
CERTIFIED OR REGISTERED MAIL, OR AS OTHERWISE PROVIDED BELOW.


B.            THE REINSURER SHALL HAVE THE RIGHT TO TERMINATE THIS AGREEMENT AS
OF THE DATE TWENTY FOUR (24) MONTHS AFTER THE EFFECTIVE DATE AND ANNUALLY
THEREAFTER BY GIVING SIXTY (60) DAYS PRIOR WRITTEN NOTICE BY CERTIFIED OR
REGISTERED MAIL TO THE COMPANY IF THE SUM OF THE NET LOSS RATIO PLUS (WEIGHTED)
CEDING COMMISSION PERCENTAGE HEREUNDER FOR THE BUSINESS COVERED HEREUNDER SINCE
THE EFFECTIVE DATE EQUALS OR EXCEEDS 99 % AT THE END OF THE CALENDAR QUARTER
IMMEDIATELY PRECEDING THE DATE OF SUCH NOTICE. IF THE PARTIES CANNOT AGREE AS TO
THE CALCULATION OF THE NET LOSS RATIO OR CEDING COMMISSION, WITHIN 30 DAYS OF
RECEIVING THE APPROPRIATE REPORT, THE CALCULATION SHALL BE ARBITRATED. THE
ACTUARIAL FIRM OF TOWERS PERRIN SHALL FURNISH AN ARBITER FOR COMPANY AND
REINSURER WILL CHOOSE ANOTHER ACTUARIAL FIRM TO FURNISH ITS ARBITER. THOSE TWO
ARBITERS WILL SELECT A THIRD INDEPENDENT ACTUARIAL FIRM TO FURNISH THE THIRD
ARBITER. HOWEVER, IT IS AGREED THAT IN THE EVENT OF TERMINATION BY REINSURER
PURSUANT TO THIS PROVISION, THE PARTIES WILL ACT REASONABLY TO NEGOTIATE A NEW
REINSURANCE AGREEMENT ON TERMS SIMILAR TO THOSE THEN BEING OFFERED BY OTHER
REINSURERS.


C.            IN THE EVENT EITHER PARTY TERMINATES THIS AGREEMENT IN ACCORDANCE
WITH PARAGRAPH A. OR B. ABOVE, THE REINSURER SHALL PARTICIPATE IN ALL POLICIES
CEDED WITHIN THE TERMS OF THIS AGREEMENT WRITTEN OR RENEWED BY THE COMPANY AFTER
RECEIPT OF NOTICE OF TERMINATION BUT PRIOR TO TERMINATION, AND SHALL REMAIN
LIABLE FOR ALL CESSIONS IN FORCE AT TERMINATION OF THIS AGREEMENT; HOWEVER, THE
LIABILITY OF THE REINSURER SHALL CEASE WITH RESPECT TO LOSS OCCURRENCES
SUBSEQUENT TO THE FIRST ANNIVERSARY, NATURAL EXPIRATION OR CANCELLATION OF EACH
POLICY CEDED, BUT NOT TO EXTEND BEYOND TWELVE (12) MONTHS AFTER SUCH
TERMINATION. THE COMPANY AND THE REINSURER MAY AGREE TO TERMINATE THIS AGREEMENT
OR SOME PORTION OF THE BUSINESS COVERED ON A CUT-OFF BASIS. UPON SUCH
TERMINATION, THE REINSURER SHALL INCUR NO LIABILITY FOR LOSS OCCURRENCES
SUBSEQUENT TO THE EFFECTIVE DATE OF TERMINATION AND THE REINSURER SHALL RETURN
TO THE COMPANY THE REINSURER’S PORTION OF THE UNEARNED PREMIUM RESERVE FOR ALL
IN FORCE POLICIES LESS PREVIOUSLY PAID CEDING COMMISSION ON SUCH UNEARNED
PREMIUM RESERVE.

5


--------------------------------------------------------------------------------


D.            Either the Company or the Reinsurer may terminate this Agreement
at any time by the giving of thirty (30) days prior written notice to the other
party upon the happening of any one of the following circumstances:


(1)           A STATE INSURANCE DEPARTMENT OR OTHER LEGAL AUTHORITY ORDERS THE
OTHER PARTY TO CEASE WRITING BUSINESS, OR;


(2)           THE OTHER PARTY HAS BECOME MERGED WITH, ACQUIRED OR CONTROLLED BY
ANY COMPANY, CORPORATION, OR INDIVIDUAL(S) NOT CONTROLLING THE PARTY’S
OPERATIONS PREVIOUSLY, OR


(3)           THE OTHER PARTY HAS REINSURED ITS ENTIRE LIABILITY UNDER THIS
AGREEMENT WITHOUT THE TERMINATING PARTY’S PRIOR WRITTEN CONSENT, OR


(4)           THE COMPANY CEASES TO RETAIN ANY OF THE RISKS OF THE BUSINESS
COVERED.


E.             THE COMPANY MAY TERMINATE THIS AGREEMENT IMMEDIATELY UPON THE
HAPPENING OF ANY OF THE FOLLOWING CIRCUMSTANCES:


(1)           THE REINSURER HAS BECOME INSOLVENT OR HAS BEEN PLACED INTO
LIQUIDATION OR RECEIVERSHIP (WHETHER VOLUNTARY OR INVOLUNTARY), OR THERE HAS
BEEN INSTITUTED AGAINST IT PROCEEDINGS FOR THE APPOINTMENT OF A RECEIVER,
LIQUIDATOR, REHABILITATOR, CONSERVATOR, OR TRUSTEE IN BANKRUPTCY, OR OTHER AGENT
KNOWN BY WHATEVER NAME, TO TAKE POSSESSION OF ITS ASSETS OR CONTROL OF ITS
OPERATIONS, OR


(2)           THE REINSURER’S STATUTORY POLICYHOLDERS’ SURPLUS HAS BEEN REDUCED
BY EITHER 50% OF THE AMOUNT OF SURPLUS AT THE INCEPTION OF THIS AGREEMENT OR 50%
OF THE AMOUNT AT THE LATEST ANNIVERSARY, WHICHEVER IS GREATER, OR HAS LOST ANY
PART OF, OR HAS REDUCED ITS PAID-UP CAPITAL, OR

F.             The Company may terminate this Agreement upon thirty (30) days
notice if the A.M. Best Rating of the Reinsurer falls below “A-”


G.            NOTWITHSTANDING THE FOREGOING, THIS AGREEMENT WILL TERMINATE UPON
THE EFFECTIVE DATE OF A SPECIALTY PROGRAM BUSINESS POOLING AGREEMENT BETWEEN THE
COMPANY AND CASTLEPOINT INSURANCE COMPANY OR SUCH OTHER ENTITY DESIGNATED BY THE
REINSURER.


H.            IN THE EVENT OF ANY SUCH TERMINATION UNDER D., E., OR F., THE
LIABILITY OF THE REINSURER SHALL BE TERMINATED IN ACCORDANCE WITH THE
TERMINATION PROVISIONS SET FORTH IN PARAGRAPH C. ABOVE. HOWEVER, IN THE CASE OF
A TERMINATION UNDER D OR E, IF THE TERMINATING PARTY IS THE COMPANY, THE COMPANY
SHALL HAVE THE RIGHT, BY THE GIVING OF PRIOR WRITTEN NOTICE, TO TERMINATE THIS
AGREEMENT ON A CUT-OFF BASIS AS PROVIDED IN PARAGRAPH C. ABOVE.


ARTICLE IV                                                  TERRITORIAL SCOPE

The territorial limits of this Agreement shall be identical with those of the
Company’s Policies.

6


--------------------------------------------------------------------------------


ARTICLE V          EXCLUSIONS

This Agreement shall not apply to and specifically excludes:

A.                                   NUCLEAR INCIDENT, IN ACCORDANCE WITH THE
FOLLOWING CLAUSES ATTACHED HERETO:

1.             NUCLEAR INCIDENT EXCLUSION CLAUSE – PHYSICAL DAMAGE – REINSURANCE
– U.S.A. – NMA 1119;

2.             NUCLEAR INCIDENT EXCLUSION CLAUSE – LIABILITY – REINSURANCE –
U.S.A. – NMA 1590;

B.                                     WAR RISKS, IN ACCORDANCE WITH BRMA CLAUSE
56B;

C.                                     INSOLVENCY, IN ACCORDANCE WITH BRMA
CLAUSE 20A;


D.            LIABILITY ASSUMED BY THE COMPANY AS A MEMBER OF ANY POOL,
ASSOCIATION OR SYNDICATE, IN ACCORDANCE WITH BRMA CLAUSE 40A;


E.             EARTHQUAKE WHEN WRITTEN AS SUCH;


F.             LIABILITY ARISING OUT OF OWNERSHIP, MAINTENANCE OR USE OF ANY
AIRCRAFT OR FLIGHT OPERATIONS;


G.            PROFESSIONAL LIABILITY, WHEN WRITTEN AS SUCH, HOWEVER NOT TO
EXCLUDE WHEN WRITTEN AS PART OF A PACKAGE POLICY OR WHEN WRITTEN IN CONJUNCTION
WITH OTHER POLICIES ISSUED BY THE COMPANY;


H.            INSOLVENCY AND FINANCIAL GUARANTEE;


I.              ANY ACQUISITIONS OF COMPANIES OR BOOKS OF BUSINESS OUTSIDE OF
THE NORMAL COURSE OF BUSINESS (“AGENT ROLLOVERS”) WITHOUT THE PRIOR WRITTEN
CONSENT OF THE REINSURER HEREON;


J.             ASBESTOS LIABILITIES OF ANY NATURE;


K.            POLLUTION LIABILITIES OF ANY NATURE;


L.             ASSUMED REINSURANCE WITH THE EXCEPTION OF INTER-AFFILIATE
REINSURANCE.


ARTICLE VI                                                  REINSURANCE COVERAGE


A.             UPON THE CONTRIBUTION OF CAPITAL TO THE REINSURER BY ITS PARENT
IN THE AMOUNT OF AT LEAST $156 MILLION, THE COMPANY SHALL AUTOMATICALLY AND
OBLIGATORILY CEDE TO THE REINSURER, AND THE REINSURER SHALL BE OBLIGATED TO
ACCEPT AS ASSUMED REINSURANCE, AN 85% QUOTA SHARE PORTION OF THE NET LIABILITIES
WITH RESPECT TO SUCH POLICIES, SUBJECT TO ADJUSTMENT AS SET FORTH BELOW. THE
COMPANY MAY, IN ITS SOLE DISCRETION, CHANGE THE QUOTA SHARE PARTICIPATION OF THE
REINSURER FROM TIME TO TIME EFFECTIVE AS OF ANY 6 MONTH ANNIVERSARY DATE OF THE
EFFECTIVE DATE OF THIS AGREEMENT UPON NOT LESS THAN NINETY (90) DAYS PRIOR
WRITTEN NOTICE TO THE REINSURER; PROVIDED, HOWEVER THAT THE QUOTA SHARE
PARTICIPATION OF THE COMPANY SHALL AT ALL TIMES DURING THE TERM OF THIS
AGREEMENT

7


--------------------------------------------------------------------------------


be a minimum of 15% and a maximum of 25%, and provided further that the quota
share participation of the Company does not exceed $25 million during the first
12 month period ended March 31, 2007, with such maximum amount subject to a 25%
growth factor per twelve (12) month period thereafter. If the Company’s quota
share participation maximum of $25 million (subject to the growth factor) is
attained in any twelve month period ended March 31, then the quota share
participation percentage, which shall apply to all premiums and losses on a
pro-rated basis for such period, shall be decreased for that 12 month period
even if such participation is below 15%. Each such change shall apply to
Policies issued or renewed after the effective date of such change.


B.            THE REINSURER’S LIABILITY AS RESPECT LOSSES SHALL BE SUBJECT TO
THE FOLLOWING LIMITS:

Property:

 

$1,000,000 Per Risk

 

 

 

 

 

$10,000,000 Per Occurrence

 

 

 

Liability:

 

$1,000,000 Per Claim

 

 

 

Terrorism Sub-Limit:

 

$10,000,000 Per Occurrence property and liability combined

 


ARTICLE VII                                              REINSURANCE PREMIUM

As premium for the reinsurance provided by this Agreement, the Company shall
cede to the Reinsurer an amount equal to the Reinsurer’s quota share cession of
the Net Written Premium of the Company for the Business Covered by this
Agreement. The Company’s ceded net unearned premium reserve for the Business
Covered for the 2005 and 2006 treaty years as of March 31, 2006 was $250,369.


ARTICLE VIII                                          CEDING COMMISSION

The Reinsurer shall allow the Company a 30% commission on all premiums ceded
hereunder. The ceding commission may be adjusted every six (6) months on each
six (6) month anniversary of the Effective Date based on the Net Loss Ratio of
the Specialty Program Business and Insurance Risk Sharing Business ceded
hereunder from the Effective Date. It shall increase by nine-tenths of a
percentage point for every 1.0 percentage point decline in the Net Loss Ratio
below 63% up to a maximum ceding commission of 36%, as follows:

Net Loss Ratio

 

Ceding Commission

 

63.0% or higher

 

30.0

%

62

 

30.9

 

61

 

31.8

 

60

 

32.7

 

59

 

33.6

 

58

 

34.5

 

57

 

35.4

 

56.33 or lower

 

36.0

 

 

8


--------------------------------------------------------------------------------


The Company shall allow the Reinsurer return commission on return premiums at
the same rate. It is expressly agreed that the ceding commission allowed the
Company includes provision for all dividends, commissions, taxes, assessments,
and all other expenses of whatever nature, except loss adjustment expense.
However, in the event that regulatory authorities do not approve an intercompany
transaction containing these ceding commissions, the pariticipating companies
shall use their best good faith effort to structure the transaction for the
Participating Companies in order that the sum of the Net Loss Ratio plus ceding
commission percentage equals 93% for the Specialty Program Business and
Insurance Risk Sharing Business.


ARTICLE IX                                                  REPORTS AND
REMITTANCES

A.            Within forty five (45) days following the end of each calendar
month during the term of this Agreement, the Company shall provide the Reinsurer
with a report summarizing the following with regards to such month and on a
cumulative basis:

1.             Net Written Premium and ceded Net Written Premiums received by
line of business;

2.             Net Premiums Earned and ceded net Premiums Earned by line of
business;

3.             Ceding commission due on ceded Net Written Premium received;

4.             Net ceded Loss and Loss Adjustment Expenses paid by line of
business; and

5.             Salvage recovered plus net salvage recovered by line of business.

In addition, the Company shall furnish the Reinsurer such other information as
may be required by the Reinsurer for completion of its financial statements.


B.            AMOUNTS DUE BY EITHER PARTY SHALL BE (1) CEDED NET WRITTEN
PREMIUMS RECEIVED LESS (2) CEDING COMMISSION ON CEDED NET WRITTEN PREMIUMS
RECEIVED LESS (3) CEDED LOSS AND LOSS ADJUSTMENT EXPENSES PAID PLUS (4) NET
SALVAGE RECOVERED, AND SHALL BE REMITTED WITHIN 15 DAYS OF THE REPORT ON A
COLLECTED BASIS. SHOULD PAYMENT DUE FROM THE REINSURER EXCEED $100,000 AS
RESPECTS ANY ONE LOSS OCCURRENCE, THE COMPANY MAY GIVE THE REINSURER NOTICE OF
PAYMENT MADE OR ITS INTENTION TO MAKE PAYMENT ON A CERTAIN DATE. IF THE COMPANY
HAS PAID THE LOSS, PAYMENT SHALL BE MADE BY THE REINSURER IMMEDIATELY AFTER
RECEIPT OF NOTICE FROM THE COMPANY. IF THE COMPANY INTENDS TO PAY THE LOSS BY A
CERTAIN DATE AND HAS SUBMITTED A SATISFACTORY PROOF OF LOSS OR SIMILAR DOCUMENT,
PAYMENT SHALL BE DUE FROM THE REINSURER 24 HOURS PRIOR TO THAT DATE, PROVIDED
THE REINSURER HAS A PERIOD OF FIVE WORKING DAYS AFTER RECEIPT OF SAID NOTICE TO
MAKE THE PAYMENT. CASH AMOUNTS SPECIFICALLY REMITTED BY THE REINSURER AS SET
FORTH HEREIN SHALL BE CREDITED TO THE NEXT MONTHLY ACCOUNT.

9


--------------------------------------------------------------------------------



ARTICLE X                                                      EXTRA-CONTRACTUAL
OBLIGATIONS/LOSS EXCESS OF POLICY LIMITS


A.            THE REINSURER SHALL PROTECT THE COMPANY FOR THE REINSURER’S QUOTA
SHARE PORTION OF EXTRA-CONTRACTUAL OBLIGATIONS AND LOSS EXCESS OF POLICY LIMITS,
SUBJECT TO THE LIMITATIONS SET FORTH IN ARTICLE VI.


B.            AN EXTRA-CONTRACTUAL OBLIGATION OR A LOSS EXCESS OF POLICY LIMITS
SHALL BE DEEMED TO HAVE OCCURRED ON THE SAME DATE AS THE LOSS COVERED UNDER THE
COMPANY’S ORIGINAL POLICY AND SHALL BE CONSIDERED PART OF THE ORIGINAL LOSS
(SUBJECT TO OTHER TERMS OF THIS AGREEMENT.)


C.            NEITHER AN EXTRA-CONTRACTUAL OBLIGATION NOR A LOSS EXCESS OF
POLICY LIMITS SHALL INCLUDE A LOSS INCURRED BY THE COMPANY AS THE RESULT OF ANY
BAD FAITH, FRAUDULENT OR CRIMINAL ACT BY THE COMPANY.


D.            RECOVERIES, WHETHER COLLECTIBLE OR NOT, INCLUDING ANY RETENTIONS
AND/OR DEDUCTIBLES, FROM ANY OTHER FORM OF INSURANCE OR REINSURANCE WHICH
PROTECT THE COMPANY AGAINST ANY LOSS OR LIABILITY COVERED UNDER THIS
ARTICLE SHALL INURE TO THE BENEFIT OF THE REINSURER AND SHALL BE DEDUCTED FROM
THE TOTAL AMOUNT OF ANY EXTRA-CONTRACTUAL OBLIGATION AND/OR LOSS EXCESS OF
POLICY LIMITS IN DETERMINING THE AMOUNT OF EXTRA-CONTRACTUAL OBLIGATION AND/OR
LOSS EXCESS OF POLICY LIMITS THAT SHALL BE INDEMNIFIED UNDER THIS ARTICLE.


E.             THE COMPANY SHALL BE INDEMNIFIED IN ACCORDANCE WITH THIS
ARTICLE TO THE EXTENT PERMITTED BY, AND NOT CONTRARY TO, NEW YORK AND OTHER
APPLICABLE LAW.


ARTICLE XI                                                  ORIGINAL CONDITIONS

The Reinsurer’s liability to the Company shall attach simultaneously with that
of the Company and the reinsurance of all Business Covered hereunder shall be
subject in all respects to the same risks, terms, clauses, conditions,
interpretations, alterations, modifications cancellations and waivers as the
respective insurances (or reinsurances) of the Company’s Policies and the
Reinsurer shall pay losses as may be paid thereon, the true intent of this
Agreement being that in each and every case to which this Agreement applies, the
Reinsurer shall follow the settlements and fortunes of the Company, subject
always to the limits, terms and conditions of this Agreement.


ARTICLE XII                                              ERRORS AND OMISSIONS

Inadvertent delays, errors or omissions made by the Company in connection with
this Agreement (including the reporting of claims) shall not relieve the
Reinsurer from any liability which would have attached had such delay, error or
omission not occurred, provided always that such delay, error or omission shall
be rectified as soon as possible after discovery.


ARTICLE XIII                                          CURRENCY

Whenever the word “Dollars” or the “$” sign appears in this Agreement, they
shall be construed to mean United States Dollars and all transactions under this
Agreement shall be in United States Dollars. Amounts paid or received by the
Company in any other currency shall be

10


--------------------------------------------------------------------------------


converted to United States Dollars at the rate of exchange at the date such
transaction is entered on the books of the Company.


ARTICLE XIV                                         FEDERAL EXCISE TAX AND OTHER
TAXES


A.            TO THE EXTENT THAT ANY PORTION OF THE REINSURANCE PREMIUM FOR THIS
AGREEMENT IS SUBJECT TO THE FEDERAL EXCISE TAX (AS IMPOSED UNDER SECTION 4371 OF
THE INTERNAL REVENUE CODE) AND THE REINSURER IS NOT EXEMPT THEREFROM, THE
REINSURER SHALL ALLOW FOR THE PURPOSE OF PAYING THE FEDERAL EXCISE TAX, A
DEDUCTION BY THE COMPANY OF THE APPLICABLE PERCENTAGE OF THE PREMIUM PAYABLE
HEREON. IN THE EVENT OF ANY RETURN OF PREMIUM BECOMING DUE HEREUNDER, THE
REINSURER SHALL DEDUCT THE APPLICABLE SAME PERCENTAGE FROM THE RETURN PREMIUM
PAYABLE HEREON AND THE COMPANY OR ITS AGENT SHALL TAKE STEPS TO RECOVER THE TAX
FROM THE UNITED STATES GOVERNMENT. IN THE EVENT OF ANY UNCERTAINTY, UPON THE
WRITTEN REQUEST OF THE COMPANY, THE REINSURER WILL IMMEDIATELY FILE A
CERTIFICATE OF A SENIOR CORPORATE OFFICER OF THE REINSURER CERTIFYING TO ITS
ENTITLEMENT TO THE EXEMPTION FROM THE FEDERAL EXCISE TAX WITH RESPECT TO ONE OR
MORE TRANSACTIONS.


B.            IN CONSIDERATION OF THE TERMS UNDER WHICH THIS AGREEMENT IS
ISSUED, THE COMPANY UNDERTAKES NOT TO CLAIM ANY DEDUCTION OF THE PREMIUM HEREON
WHEN MAKING TAX RETURNS, OTHER THAN INCOME OR PROFITS TAX RETURNS, TO ANY STATE
OR TERRITORY OF THE UNITED STATES OF AMERICA OR TO THE DISTRICT OF COLUMBIA.


ARTICLE XV                                             ACCESS TO RECORDS

The Company shall place at the disposal of the Reinsurer at all reasonable
times, and the Reinsurer shall have the right to inspect (and make reasonable
copies) through its designated representatives, during the term of this
Agreement and thereafter, all books, records and papers of the Company directly
related to any reinsurance hereunder, or the subject matter hereof, provided
that if the Reinsurer has ceased active market operations, this right of access
shall be subject to that Reinsurer being current in all payments owed the
Company.


ARTICLE XVI                                         RESERVES


A.            IF ANY REINSURER IS UNAUTHORIZED OR OTHERWISE UNQUALIFIED IN ANY
STATE OR OTHER UNITED STATES JURISDICTION, AND IF, WITHOUT SUCH SECURITY, A
FINANCIAL PENALTY TO THE COMPANY WOULD RESULT ON ANY STATUTORY STATEMENT OR
REPORT IT IS REQUIRED TO MAKE OR FILE WITH INSURANCE REGULATORY AUTHORITIES OR A
COURT OF LAW IN THE EVENT OF INSOLVENCY, THE REINSURER WILL TIMELY SECURE THE
REINSURER’S SHARE OF OBLIGATIONS UNDER THIS AGREEMENT IN A MANNER, FORM, AND
AMOUNT ACCEPTABLE TO THE COMPANY AND TO ALL APPLICABLE INSURANCE REGULATORY
AUTHORITIES IN ACCORDANCE WITH THIS ARTICLE.


B.            THE REINSURER SHALL SECURE SUCH OBLIGATIONS BY EITHER:

1.             CLEAN, IRREVOCABLE, AND UNCONDITIONAL EVERGREEN LETTER(S) OF
CREDIT (“LETTER(S) OF CREDIT”) MEETING THE REQUIREMENTS OF NEW YORK REGULATION
133; AND/OR

2.             A TRUST ACCOUNT MEETING THE REQUIREMENTS OF NEW YORK REGULATION
114.

11


--------------------------------------------------------------------------------


C.            The “Obligations” referred to herein means the then current (as of
the end of each calendar quarter) sum of:

1.             THE AMOUNT OF THE CEDED UNEARNED PREMIUM RESERVE FOR WHICH THE
REINSURER IS RESPONSIBLE TO THE COMPANY;

2.             THE AMOUNT OF LOSSES AND LOSS ADJUSTMENT EXPENSES AND OTHER
AMOUNTS PAID BY THE COMPANY FOR WHICH THE REINSURER IS RESPONSIBLE TO THE
COMPANY BUT HAS NOT YET PAID;

3.             THE AMOUNT OF CEDED RESERVES FOR LOSSES AND LOSS ADJUSTMENT
EXPENSES (INCLUDING, CEDED RESERVES FOR LOSSES INCURRED BUT NOT REPORTED) FOR
WHICH THE REINSURER IS RESPONSIBLE TO THE COMPANY; AND

4.             THE AMOUNT OF RETURN AND REFUND PREMIUMS PAID BY THE COMPANY FOR
WHICH THE REINSURER IS RESPONSIBLE TO THE COMPANY BUT HAS NOT YET PAID.


D.            TO THE EXTENT THAT THE REINSURER ELECTS TO PROVIDE LETTER(S) OF
CREDIT, THE FOLLOWING SHALL APPLY.

1.             EACH LETTER OF CREDIT WILL BE ISSUED FOR A TERM OF AT LEAST ONE
YEAR AND WILL INCLUDE AN “EVERGREEN CLAUSE”, WHICH AUTOMATICALLY EXTENDS THE
TERM FOR AT LEAST ONE ADDITIONAL YEAR AT EACH EXPIRATION DATE UNLESS WRITTEN
NOTICE OF NON-RENEWAL IS GIVEN TO THE COMPANY NOT LESS THAN 30 DAYS PRIOR TO
SAID EXPIRATION DATE.

2.             THE LETTER OF CREDIT MUST BE ISSUED OR CONFIRMED BY A BANK WHICH
IS AUTHORIZED TO ISSUE LETTERS OF CREDIT, WHICH IS EITHER A MEMBER OF THE
FEDERAL RESERVE SYSTEM OR IS A NEW YORK STATE CHARTERED BANK, AND WHICH IN ALL
OTHER RESPECTS SATISFIES THE DEFINITION OF A “QUALIFIED BANK” UNDER
SECTION 79.1(E) OF NEW YORK INSURANCE REGULATION 133. IF THE LETTER OF CREDIT IS
ISSUED BY A BANK AUTHORIZED TO ISSUE LETTERS OF CREDIT BUT WHICH IS NOT SUCH A
“QUALIFIED BANK”, THEN THE LETTER OF CREDIT MUST BE CONFIRMED BY SUCH A BANK AND
THE LETTER OF CREDIT MUST MEET ALL OF THE CONDITIONS SET FORTH IN SECTION 79.4
OF NEW YORK INSURANCE REGULATION 133.

3.             THE REINSURER AND THE COMPANY AGREE THAT THE COMPANY MAY DRAW
UPON THE LETTER(S) OF CREDIT AT ANY TIME, NOTWITHSTANDING ANY OTHER PROVISIONS
IN THE AGREEMENT, PROVIDED SUCH ASSETS ARE APPLIED AND UTILIZED BY THE COMPANY
OR ANY SUCCESSOR OF THE COMPANY BY OPERATION OF LAW, INCLUDING, WITHOUT
LIMITATION, ANY LIQUIDATOR, REHABILITATOR, RECEIVER OR CONSERVATOR OF THE
COMPANY, WITHOUT DIMINUTION BECAUSE OF THE INSOLVENCY OF THE COMPANY OR THE
REINSURER, ONLY FOR THE FOLLOWING PURPOSES:

(I)            TO REIMBURSE THE COMPANY FOR THE REINSURER’S SHARE OF PREMIUMS
RETURNED TO THE OWNERS OF POLICIES REINSURED UNDER THIS AGREEMENT ON ACCOUNT OF
CANCELLATIONS OF SUCH POLICIES;

(II)           TO REIMBURSE THE COMPANY FOR THE REINSURER’S SHARE OF SURRENDERS
AND BENEFITS OR LOSSES PAID BY THE COMPANY UNDER THE TERMS AND PROVISIONS OF THE
POLICIES REINSURED UNDER THIS AGREEMENT;

12


--------------------------------------------------------------------------------


(iii)          to fund an account with the Company in an amount at least equal
to the deduction, for reinsurance ceded, from the Company’s liabilities for
policies ceded under this Agreement. Such amount shall include, but not be
limited to, amounts for policy reserves for claims and losses incurred
(including losses incurred but not reported), loss adjustment expenses, and
unearned premiums; and

(IV)          TO PAY ANY OTHER AMOUNTS THE COMPANY CLAIMS ARE DUE UNDER THIS
AGREEMENT.

4.             THE COMPANY SHALL IMMEDIATELY RETURN TO THE REINSURER ANY AMOUNTS
DRAWN DOWN ON THE LETTER OF CREDIT THAT ARE SUBSEQUENTLY DETERMINED NOT TO BE
DUE.

5.             THE ISSUING BANK SHALL HAVE NO RESPONSIBILITY WHATSOEVER IN
CONNECTION WITH THE PROPRIETY OF WITHDRAWALS MADE BY THE COMPANY OF THE
DISPOSITION OF FUNDS WITHDRAWN, EXCEPT TO ENSURE THAT WITHDRAWALS ARE MADE ONLY
UPON THE ORDER OF PROPERLY AUTHORIZED REPRESENTATIVES OF THE COMPANY.


E.             TO THE EXTENT THAT THE REINSURER ELECTS TO ESTABLISH A TRUST
ACCOUNT, THE FOLLOWING SHALL APPLY.

1.             IT IS AGREED THAT THE REINSURER SHALL ENTER INTO A TRUST
AGREEMENT (THE “TRUST AGREEMENT”) IN A FORM ACCEPTABLE TO THE COMPANY AND
ESTABLISH A TRUST ACCOUNT (THE “TRUST ACCOUNT”) FOR THE SOLE BENEFIT OF THE
COMPANY WITH A TRUSTEE (THE “TRUSTEE”), WHICH SHALL BE AT THE TIME THE TRUST IS
ESTABLISHED, AND SHALL CONTINUE TO BE, EITHER A MEMBER OF THE FEDERAL RESERVE
SYSTEM OR A NEW YORK STATE CHARTERED BANK AND WHICH SHALL NOT BE A PARENT,
SUBSIDIARY OR AFFILIATE OF THE REINSURER OR THE COMPANY.

2.             THE REINSURER AGREES TO DEPOSIT AND MAINTAIN IN SAID TRUST
ACCOUNT ASSETS TO BE HELD IN TRUST BY THE TRUSTEE FOR THE BENEFIT OF THE COMPANY
AS SECURITY FOR THE PAYMENT OF THE REINSURER’S OBLIGATIONS TO THE COMPANY UNDER
THE AGREEMENT. SUCH ASSETS SHALL BE MAINTAINED IN THE TRUST ACCOUNT BY THE
REINSURER AS LONG AS THE REINSURER CONTINUES TO REMAIN LIABLE FOR SUCH
OBLIGATIONS.

3.             THE REINSURER AGREES THAT THE ASSETS DEPOSITED INTO THE TRUST
ACCOUNT SHALL BE VALUED ACCORDING TO THEIR CURRENT FAIR MARKET VALUE AND SHALL
CONSIST ONLY OF CURRENCY OF THE UNITED STATES OF AMERICA, CERTIFICATES OF
DEPOSIT ISSUED BY A UNITED STATES BANK AND PAYABLE IN UNITED STATES LEGAL
TENDER, AND INVESTMENTS OF THE TYPES SPECIFIED IN PARAGRAPHS (1), (2), (3),
(8) AND (10) OF SECTION 1404(A) OF THE NEW YORK INSURANCE LAW, PROVIDED SUCH
INVESTMENTS ARE ISSUED BY AN INSTITUTION THAT IS NOT THE PARENT, SUBSIDIARY OR
AFFILIATE OF EITHER THE GRANTOR OR THE BENEFICIARY (“AUTHORIZED INVESTMENTS”).

4.             THE REINSURER, PRIOR TO DEPOSITING ASSETS WITH THE TRUSTEE, SHALL
EXECUTE ALL ASSIGNMENTS AND ENDORSEMENTS IN BLANK, AND SHALL TRANSFER LEGAL
TITLE TO THE TRUSTEE OF ALL SHARES, OBLIGATIONS OR ANY OTHER ASSETS REQUIRING
ASSIGNMENTS, IN ORDER THAT THE COMPANY, OR THE TRUSTEE UPON DIRECTION OF THE
COMPANY, MAY WHENEVER NECESSARY NEGOTIATE ANY SUCH ASSETS WITHOUT CONSENT OR
SIGNATURE FROM THE REINSURER OR ANY OTHER ENTITY.

13


--------------------------------------------------------------------------------


5.             ALL SETTLEMENTS OF ACCOUNT UNDER THE TRUST AGREEMENT BETWEEN THE
COMPANY AND REINSURER SHALL BE MADE IN CASH OR ITS EQUIVALENT.

6.             THE REINSURER AND THE COMPANY AGREE THAT THE ASSETS IN THE TRUST
ACCOUNT MAY BE WITHDRAWN BY THE COMPANY AT ANY TIME, NOTWITHSTANDING ANY OTHER
PROVISIONS IN THE AGREEMENT, PROVIDED SUCH ASSETS ARE APPLIED AND UTILIZED BY
THE COMPANY OR ANY SUCCESSOR OF THE COMPANY BY OPERATION OF LAW, INCLUDING,
WITHOUT LIMITATION, ANY LIQUIDATOR, REHABILITATOR, RECEIVER OR CONSERVATOR OF
THE COMPANY, WITHOUT DIMINUTION BECAUSE OF THE INSOLVENCY OF THE COMPANY OR THE
REINSURER, ONLY FOR THE FOLLOWING PURPOSES:

(I)            TO REIMBURSE THE COMPANY FOR THE REINSURER’S SHARE OF ANY LOSSES
AND LOSS ADJUSTMENT EXPENSES PAID BY THE COMPANY BUT NOT RECEIVED FROM THE
REINSURER OR FOR UNEARNED PREMIUMS DUE TO THE COMPANY BUT NOT OTHERWISE PAID BY
THE REINSURER UNDER THE AGREEMENT; OR

(II)           TO MAKE PAYMENT TO THE REINSURER OF ANY AMOUNTS HELD IN THE TRUST
ACCOUNT THAT EXCEED 102% OF THE REINSURER’S OBLIGATIONS (LESS THE BALANCE OF
CREDIT AVAILABLE UNDER ANY LETTER(S) OF CREDIT) HEREUNDER; OR

(III)          WHERE THE COMPANY HAS RECEIVED NOTIFICATION OF TERMINATION OF THE
TRUST ACCOUNT, AND WHERE THE REINSURER’S ENTIRE OBLIGATIONS UNDER THE AGREEMENT
REMAIN UNLIQUIDATED AND UNDISCHARGED TEN (10) DAYS PRIOR TO SUCH TERMINATION, TO
WITHDRAW AMOUNTS EQUAL TO SUCH OBLIGATIONS (LESS THE BALANCE OF CREDIT AVAILABLE
UNDER ANY LETTER(S) OF CREDIT) AND DEPOSIT SUCH AMOUNTS IN A SEPARATE ACCOUNT,
IN THE NAME OF THE COMPANY, IN ANY UNITED STATES BANK OR TRUST COMPANY,
APART FROM ITS GENERAL ASSETS, IN TRUST FOR SUCH USES AND PURPOSES SPECIFIED IN
SUB-PARAGRAPHS (I) AND (II) ABOVE AS MAY REMAIN EXECUTORY AFTER SUCH WITHDRAWAL
AND FOR ANY PERIOD AFTER SUCH TERMINATION.

7.             THE REINSURER SHALL HAVE THE RIGHT TO SEEK THE COMPANY’S APPROVAL
TO WITHDRAW ALL OR ANY PART OF THE ASSETS FROM THE TRUST ACCOUNT AND TRANSFER
SUCH ASSETS TO THE REINSURER, PROVIDED THAT THE WITHDRAWAL CONFORMS TO THE
FOLLOWING REQUIREMENTS:

(I)            THE REINSURER SHALL, AT THE TIME OF WITHDRAWAL, REPLACE THE
WITHDRAWN ASSETS WITH OTHER AUTHORIZED INVESTMENTS HAVING A MARKET VALUE EQUAL
TO THE MARKET VALUE OF THE ASSETS WITHDRAWN,

(II)           AFTER SUCH WITHDRAWAL AND TRANSFER, THE MARKET VALUE OF THE TRUST
ACCOUNT IS NO LESS THAN 102% OF THE REINSURER’S OBLIGATIONS (LESS THE BALANCE OF
CREDIT AVAILABLE UNDER ANY LETTER(S) OF CREDIT).

8.             IN THE EVENT THAT THE REINSURER SEEKS THE COMPANY’S APPROVAL
HEREUNDER, THE COMPANY SHALL NOT UNREASONABLY OR ARBITRARILY WITHHOLD ITS
APPROVAL.

9.             IN THE EVENT THAT THE COMPANY WITHDRAWS ASSETS FROM THE TRUST
ACCOUNT FOR THE PURPOSES SET FORTH IN PARAGRAPH (6)(I) ABOVE IN EXCESS OF ACTUAL
AMOUNTS REQUIRED TO MEET THE REINSURER’S OBLIGATIONS TO THE COMPANY (LESS THE
BALANCE OF CREDIT AVAILABLE UNDER ANY LETTER(S) OF CREDIT), OR IN EXCESS OF
AMOUNTS DETERMINED TO BE DUE AND UNDER PARAGRAPH (6)(III) ABOVE, THE COMPANY
WILL RETURN SUCH EXCESS TO THE REINSURER.

14


--------------------------------------------------------------------------------


10.           THE COMPANY WILL PREPARE AND FORWARD AT ANNUAL INTERVALS OR MORE
FREQUENTLY AS DETERMINED BY THE COMPANY, BUT NOT MORE FREQUENTLY THAN QUARTERLY
TO THE REINSURER A STATEMENT FOR THE PURPOSES OF THIS ARTICLE, SHOWING THE
REINSURER’S SHARE OF OBLIGATIONS AS SET FORTH ABOVE. IF THE REINSURER’S SHARE
THEREOF EXCEEDS THE THEN EXISTING BALANCE OF THE SECURITY PROVIDED, THE
REINSURER WILL, WITHIN FIFTEEN (15) DAYS OF RECEIPT OF THE COMPANY’S STATEMENT,
BUT NEVER LATER THAN DECEMBER 31 OF ANY YEAR, INCREASE THE AMOUNT OF THE LETTER
OF CREDIT, OR TRUST ACCOUNT TO THE REQUIRED AMOUNT OF THE REINSURER’S SHARE OF
OBLIGATIONS SET FORTH IN THE COMPANY’S STATEMENT, BUT NEVER LATER THAN
DECEMBER 31 OF ANY YEAR. IF THE THEN EXISTING BALANCE OF THE SECURITY PROVIDED
EXCEEDS AN AMOUNT EQUAL TO 100% OF THE REINSURER’S SHARE THEREOF, THE COMPANY
WILL RELEASE THE EXCESS THEREOF TO THE REINSURER UPON THE REINSURER’S WRITTEN
REQUEST.


F.             THE REINSURER WILL TAKE ANY OTHER REASONABLE STEPS THAT MAY BE
REQUIRED FOR THE COMPANY TO TAKE FULL CREDIT ON ITS STATUTORY FINANCIAL
STATEMENTS FOR THE REINSURANCE PROVIDED BY THIS AGREEMENT.


ARTICLE XVII                                     SERVICE OF SUIT


A.            THIS ARTICLE ONLY APPLIES TO A REINSURER DOMICILED OUTSIDE OF THE
UNITED STATES AND/OR UNAUTHORIZED IN ANY STATE, TERRITORY OR DISTRICT OF THE
UNITED STATES HAVING JURISDICTION OVER THE COMPANY. FURTHERMORE, THIS
ARTICLE WILL NOT BE READ TO CONFLICT WITH OR OVERRIDE THE OBLIGATIONS OF THE
PARTIES TO ARBITRATE THEIR DISPUTES AS PROVIDED FOR IN THE ARTICLE ENTITLED
ARBITRATION. THIS ARTICLE IS INTENDED AS AN AID TO COMPELLING ARBITRATION OR
ENFORCING SUCH ARBITRATION OR ARBITRAL AWARD, NOT AS AN ALTERNATIVE TO THE
ARBITRATION ARTICLE FOR RESOLVING DISPUTES ARISING OUT OF THIS AGREEMENT.


B.            IN THE EVENT OF ANY DISPUTE, THE REINSURER, AT THE REQUEST OF THE
COMPANY, SHALL SUBMIT TO THE JURISDICTION OF A COURT OF COMPETENT JURISDICTION
WITHIN THE UNITED STATES. NOTHING IN THIS ARTICLE CONSTITUTES OR SHOULD BE
UNDERSTOOD TO CONSTITUTE A WAIVER OF ANY OBLIGATION TO ARBITRATE DISPUTES
ARISING FROM THIS AGREEMENT OR THE REINSURER’S RIGHTS TO COMMENCE AN ACTION IN
ANY COURT OF COMPETENT JURISDICTION IN THE UNITED STATES, TO REMOVE AN ACTION TO
A UNITED STATES DISTRICT COURT, OR TO SEEK A TRANSFER OF A CASE TO ANOTHER COURT
AS PERMITTED BY THE LAWS OF THE UNITED STATES OR OF ANY STATE IN THE UNITED
STATES.


C.            SERVICE OF PROCESS IN ANY SUCH SUIT AGAINST THE REINSURER MAY BE
MADE UPON MENDES AND MOUNT, 750 SEVENTH AVENUE, NEW YORK, NEW YORK 10019-6829
(“FIRM”), OR THE PARTY IDENTIFIED ON BEHALF OF THE REINSURER ON THE REINSURER’S
SIGNATURE PAGE TO THIS AGREEMENT, AND IN ANY SUIT INSTITUTED, THE REINSURER
SHALL ABIDE BY THE FINAL DECISION OF SUCH COURT OR OF ANY APPELLATE COURT IN THE
EVENT OF AN APPEAL.


D.            THE FIRM IS AUTHORIZED AND DIRECTED TO ACCEPT SERVICE OF PROCESS
ON BEHALF OF THE REINSURER IN ANY SUCH SUIT AND/OR UPON THE REQUEST OF THE
COMPANY TO GIVE A WRITTEN UNDERTAKING TO THE COMPANY THAT THEY SHALL ENTER A
GENERAL APPEARANCE UPON THE REINSURER’ BEHALF IN THE EVENT SUCH A SUIT SHALL BE
INSTITUTED.


E.             FURTHER, AS REQUIRED BY AND PURSUANT TO ANY STATUTE OF ANY STATE,
TERRITORY OR DISTRICT OF THE UNITED STATES WHICH MAKES PROVISION THEREFORE, THE
REINSURER HEREBY DESIGNATES THE SUPERINTENDENT, COMMISSIONER OR DIRECTOR OF
INSURANCE OR OTHER OFFICER SPECIFIED FOR THAT

15


--------------------------------------------------------------------------------



PURPOSE IN THE STATUTE, OR HIS SUCCESSOR OR SUCCESSORS IN OFFICE, AS THEIR TRUE
AND LAWFUL ATTORNEY UPON WHOM MAY BE SERVED ANY LAWFUL PROCESS IN ANY ACTION,
SUIT OR PROCEEDING INSTITUTED BY OR ON BEHALF OF THE COMPANY OR ANY BENEFICIARY
HEREUNDER ARISING OUT OF THIS AGREEMENT, AND HEREBY DESIGNATES THE ABOVE-NAMED
AS THE PERSON TO WHOM THE SAID OFFICER IS AUTHORIZED TO MAIL SUCH PROCESS OR A
TRUE COPY THEREOF.


ARTICLE XVIII                                 ARBITRATION


A.            ANY DISPUTE OR OTHER MATTER IN QUESTION BETWEEN THE COMPANY AND
THE REINSURER ARISING OUT OF, OR RELATING TO, THE FORMATION, INTERPRETATION,
PERFORMANCE, OR BREACH OF THIS AGREEMENT, WHETHER SUCH DISPUTE ARISES BEFORE OR
AFTER TERMINATION OF THIS AGREEMENT, SHALL BE SETTLED BY ARBITRATION.
ARBITRATION SHALL BE INITIATED BY THE DELIVERY OF A WRITTEN NOTICE OF DEMAND FOR
ARBITRATION BY ONE PARTY TO THE OTHER WITHIN A REASONABLE TIME AFTER THE DISPUTE
HAS ARISEN.


B.            IF MORE THAN ONE REINSURER IS INVOLVED IN THE SAME DISPUTE, ALL
SUCH REINSURERS SHALL CONSTITUTE AND ACT AS ONE PARTY FOR THE PURPOSES OF THIS
ARTICLE, PROVIDED, HOWEVER, THAT NOTHING HEREIN SHALL IMPAIR THE RIGHTS OF SUCH
REINSURERS TO ASSERT SEVERAL, RATHER THAN JOINT, DEFENSES OR CLAIMS, NOR BE
CONSTRUED AS CHANGING THE LIABILITY OF THE REINSURER UNDER THE TERMS OF THIS
AGREEMENT FROM SEVERAL TO JOINT.


C.            EXCEPT AS SET FORTH IN ARTICLE III, EACH PARTY SHALL APPOINT AN
INDIVIDUAL AS ARBITRATOR AND THE TWO SO APPOINTED SHALL THEN APPOINT A THIRD
ARBITRATOR. IF EITHER PARTY REFUSES OR NEGLECTS TO APPOINT AN ARBITRATOR WITHIN
60 DAYS, THE OTHER PARTY MAY APPOINT THE SECOND ARBITRATOR. IF THE TWO
ARBITRATORS DO NOT AGREE ON A THIRD ARBITRATOR WITHIN 60 DAYS OF THE APPOINTMENT
OF THE SECOND ARBITRATOR, EACH OF THE ARBITRATORS SHALL NOMINATE THREE
INDIVIDUALS. IF THE TWO ARBITRATORS ARE UNABLE TO AGREE UPON THE THIRD
ARBITRATOR WITHIN THIRTY (30) DAYS OF THEIR APPOINTMENT, THE THIRD ARBITRATOR
SHALL BE SELECTED FROM A LIST OF SIX INDIVIDUALS (THREE NAMED BY EACH
ARBITRATOR) BY A JUDGE OF THE UNITED STATES DISTRICT COURT HAVING JURISDICTION
OVER THE GEOGRAPHICAL AREA IN WHICH THE ARBITRATION IS TO TAKE PLACE, OR IF THAT
COURT DECLINES TO ACT, THE STATE COURT HAVING GENERAL JURISDICTION IN SUCH AREA.
THE ARBITRATORS SHALL BE ACTIVE OR RETIRED OFFICERS OF INSURANCE OR REINSURANCE
COMPANIES OR LLOYD’S OF LONDON UNDERWRITERS; THE ARBITRATORS SHALL NOT HAVE A
PERSONAL OR FINANCIAL INTEREST IN THE RESULT OF THE ARBITRATION.


D.            THE ARBITRATION HEARINGS SHALL BE HELD IN NEW YORK, NEW YORK. EACH
PARTY SHALL SUBMIT ITS CASE TO THE ARBITRATORS WITHIN 60 DAYS OF THE SELECTION
OF THE THIRD ARBITRATOR OR WITHIN SUCH LONGER PERIOD AS MAY BE AGREED BY THE
ARBITRATORS. THE ARBITRATORS SHALL NOT BE OBLIGED TO FOLLOW JUDICIAL FORMALITIES
OR THE RULES OF EVIDENCE EXCEPT TO THE EXTENT REQUIRED BY GOVERNING LAW, THAT
IS, THE STATE LAW OF THE SITUS OF THE ARBITRATION AS HEREIN AGREED; THEY SHALL
MAKE THEIR DECISIONS ACCORDING TO THE PRACTICE OF THE REINSURANCE BUSINESS. THE
DECISION RENDERED BY A MAJORITY OF THE ARBITRATORS SHALL BE FINAL AND BINDING ON
BOTH PARTIES. SUCH DECISION SHALL BE A CONDITION PRECEDENT TO ANY RIGHT OF LEGAL
ACTION ARISING OUT OF THE ARBITRATED DISPUTE WHICH EITHER PARTY MAY HAVE AGAINST
THE OTHER. JUDGMENT UPON THE AWARD RENDERED MAY BE ENTERED IN ANY COURT HAVING
JURISDICTION THEREOF.


E.             EACH PARTY SHALL PAY THE FEE AND EXPENSES OF ITS OWN ARBITRATOR
AND ONE-HALF OF THE FEE AND EXPENSES OF THE THIRD ARBITRATOR. ALL OTHER EXPENSES
OF THE ARBITRATION SHALL BE EQUALLY DIVIDED BETWEEN THE PARTIES.

16


--------------------------------------------------------------------------------



F.             EXCEPT AS PROVIDED ABOVE, ARBITRATION SHALL BE BASED, INSOFAR AS
APPLICABLE, UPON THE PROCEDURES OF THE AMERICAN ARBITRATION ASSOCIATION.


ARTICLE XIX                                         INSOLVENCY


A.            THE REINSURANCE SHALL BE PAYABLE BY THE REINSURER ON THE BASIS OF
LIABILITY OF THE COMPANY UNDER THE POLICIES REINSURED WITHOUT DIMINUTION BECAUSE
OF THE INSOLVENCY OF THE COMPANY AND THE LIABILITY FOR SUCH REINSURANCE IS
ASSUMED BY THE REINSURER AS OF THE SAME EFFECTIVE DATE. IN THE EVENT OF
INSOLVENCY AND THE APPOINTMENT OF A CONSERVATOR, LIQUIDATOR, OR STATUTORY
SUCCESSOR OF THE COMPANY, THE PORTION OF ANY RISK OR OBLIGATION ASSUMED BY THE
REINSURER SHALL BE PAYABLE TO THE CONSERVATOR, LIQUIDATOR, OR STATUTORY
SUCCESSOR ON THE BASIS OF CLAIMS ALLOWED AGAINST THE INSOLVENT COMPANY BY ANY
COURT OF COMPETENT JURISDICTION OR BY ANY CONSERVATOR, LIQUIDATOR, OR STATUTORY
SUCCESSOR OF THE COMPANY HAVING AUTHORITY TO ALLOW SUCH CLAIMS, WITHOUT
DIMINUTION BECAUSE OF THAT INSOLVENCY, OR BECAUSE THE CONSERVATOR, LIQUIDATOR,
OR STATUTORY SUCCESSOR HAS FAILED TO PAY ALL OR A PORTION OF ANY CLAIMS.


B.            PAYMENTS BY THE REINSURER AS ABOVE SET FORTH SHALL BE MADE
DIRECTLY TO THE COMPANY OR TO ITS CONSERVATOR, LIQUIDATOR, OR STATUTORY
SUCCESSOR, EXCEPT WHERE THE AGREEMENT OF INSURANCE OR REINSURANCE SPECIFICALLY
PROVIDES ANOTHER PAYEE OF SUCH REINSURANCE OR EXCEPT AS PROVIDED BY APPLICABLE
LAW AND REGULATION (SUCH AS SUBSECTION (A) OF SECTION 4118 OF THE NEW YORK
INSURANCE LAWS) IN THE EVENT OF THE INSOLVENCY OF THE COMPANY.


C.            IN THE EVENT OF THE INSOLVENCY OF THE COMPANY, THE LIQUIDATOR,
RECEIVER, CONSERVATOR OR STATUTORY SUCCESSOR OF THE COMPANY SHALL GIVE WRITTEN
NOTICE TO THE REINSURER OF THE PENDENCY OF A CLAIM AGAINST THE INSOLVENT COMPANY
ON THE POLICY OR POLICIES REINSURED WITHIN A REASONABLE TIME AFTER SUCH CLAIM IS
FILED IN THE INSOLVENCY PROCEEDING AND DURING THE PENDENCY OF SUCH CLAIM THE
REINSURER MAY INVESTIGATE SUCH CLAIM AND INTERPOSE, AT ITS OWN EXPENSE, IN THE
PROCEEDING WHERE SUCH CLAIM IS TO BE ADJUDICATED ANY DEFENSE OR DEFENSES WHICH
IT MAY DEEM AVAILABLE TO THE COMPANY OR ITS LIQUIDATOR, RECEIVER, CONSERVATOR OR
STATUTORY SUCCESSOR. THE EXPENSE THUS INCURRED BY THE REINSURER SHALL BE
CHARGEABLE SUBJECT TO COURT APPROVAL AGAINST THE INSOLVENT COMPANY AS PART OF
THE EXPENSE OF LIQUIDATION TO THE EXTENT OF A PROPORTIONATE SHARE OF THE BENEFIT
WHICH MAY ACCRUE TO THE COMPANY SOLELY AS A RESULT OF THE DEFENSE UNDERTAKEN BY
THE REINSURER.


D.            WHERE TWO OR MORE REINSURERS ARE INVOLVED IN THE SAME CLAIM AND A
MAJORITY IN INTEREST ELECTS TO INTERPOSE DEFENSE TO SUCH CLAIM, THE EXPENSE
SHALL BE APPORTIONED IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT AS THOUGH
SUCH EXPENSE HAD BEEN INCURRED BY THE COMPANY.


ARTICLE XX                                             CLAIMS COOPERATION


WHEN SO REQUESTED IN WRITING, THE COMPANY SHALL AFFORD THE REINSURER OR ITS
REPRESENTATIVES AN OPPORTUNITY TO BE ASSOCIATED WITH THE COMPANY, AT THE EXPENSE
OF THE REINSURER, IN THE DEFENSE OF ANY CLAIM, SUIT OR PROCEEDING INVOLVING THIS
REINSURANCE, AND THE COMPANY AND THE REINSURER SHALL COOPERATE IN EVERY RESPECT
IN THE DEFENSE OF SUCH CLAIM, SUIT OR PROCEEDING, PROVIDED THE COMPANY SHALL
HAVE THE RIGHT TO MAKE ANY DECISION IN THE EVENT OF DISAGREEMENT OVER ANY MATTER
OF DEFENSE OR SETTLEMENT.

17


--------------------------------------------------------------------------------



ARTICLE XXI                                         CONFIDENTIALITY


A.            THE INFORMATION, DATA, STATEMENTS, REPRESENTATIONS AND OTHER
MATERIALS PROVIDED BY THE COMPANY OR THE REINSURER TO THE OTHER ARISING FROM
CONSIDERATION AND PARTICIPATION IN THIS AGREEMENT WHETHER CONTAINED IN THE
REINSURANCE SUBMISSION, THIS AGREEMENT, OR IN MATERIALS OR DISCUSSIONS ARISING
FROM OR RELATED TO THIS AGREEMENT, MAY CONTAIN CONFIDENTIAL OR PROPRIETARY
INFORMATION AS EXPRESSLY INDICATED BY THE DISCLOSING PARTY IN WRITING FROM TIME
TO TIME TO THE OTHER PARTY OF THE RESPECTIVE PARTIES (“CONFIDENTIAL
INFORMATION”). THIS CONFIDENTIAL INFORMATION IS INTENDED FOR THE SOLE USE OF THE
PARTIES TO THIS AGREEMENT (AND THEIR RETROCESSIONAIRES, RESPECTIVE AUDITORS AND
LEGAL COUNSEL) AS MAY BE NECESSARY IN ANALYZING AND/OR ACCEPTING A PARTICIPATION
IN AND/OR EXECUTING THEIR RESPECTIVE RESPONSIBILITIES UNDER OR RELATED TO THIS
AGREEMENT. DISCLOSING OR USING CONFIDENTIAL INFORMATION DISCLOSED UNDER THIS
AGREEMENT FOR ANY PURPOSE BEYOND (I) THE SCOPE OF THIS AGREEMENT, (II) THE
REASONABLE EXTENT NECESSARY TO PERFORM RIGHTS AND RESPONSIBILITIES EXPRESSLY
PROVIDED FOR UNDER THIS AGREEMENT, (III) THE REASONABLE EXTENT NECESSARY TO
ADMINISTER, REPORT TO AND EFFECT RECOVERIES FROM RETROCESSIONAL REINSURERS,
(IV) THE EXTENT NECESSARY TO COMPLY WITH LEGAL OR REGULATORY REQUIREMENTS OR
(V) PERSONS WITH A NEED TO KNOW THE INFORMATION AND WHO ARE OBLIGATED TO
MAINTAIN THE CONFIDENTIALITY OF THE CONFIDENTIAL INFORMATION OR WHO HAVE AGREED
IN WRITING TO MAINTAIN THE CONFIDENTIALITY OF THE CONFIDENTIAL INFORMATION IS
EXPRESSLY FORBIDDEN WITHOUT THE PRIOR WRITTEN CONSENT OF THE DISCLOSING PARTY.
COPYING, DUPLICATING, DISCLOSING, OR USING CONFIDENTIAL INFORMATION FOR ANY
PURPOSE BEYOND THIS EXPRESSED PURPOSE IS FORBIDDEN WITHOUT THE PRIOR WRITTEN
CONSENT OF THE DISCLOSING PARTY.


B.            SHOULD A PARTY (“RECEIVING PARTY”) RECEIVE A THIRD PARTY DEMAND
PURSUANT TO SUBPOENA, SUMMONS, OR COURT OR GOVERNMENTAL ORDER, TO DISCLOSE
CONFIDENTIAL INFORMATION THAT HAS BEEN PROVIDED BY ANOTHER PARTY TO THIS
AGREEMENT (“DISCLOSING PARTY”), THE RECEIVING PARTY SHALL, TO THE EXTENT
PERMITTED BY LAW, MAKE COMMERCIALLY REASONABLE EFFORTS TO NOTIFY THE DISCLOSING
PARTY PROMPTLY UPON RECEIPT OF THE DEMAND AND PRIOR TO DISCLOSURE OF THE
CONFIDENTIAL INFORMATION AND PROVIDE THE DISCLOSING PARTY A REASONABLE
OPPORTUNITY TO OBJECT TO THE DISCLOSURE. IF SUCH NOTICE IS PROVIDED, THE
RECEIVING PARTY MAY AFTER THE PASSAGE OF FIVE (5) BUSINESS DAYS AFTER PROVIDING
NOTICE, PROCEED TO DISCLOSE THE CONFIDENTIAL INFORMATION AS NECESSARY TO SATISFY
SUCH A DEMAND WITHOUT VIOLATING THIS AGREEMENT. IF THE DISCLOSING PARTY TIMELY
OBJECTS TO THE RELEASE OF THE CONFIDENTIAL INFORMATION, THE RECEIVING PARTY WILL
COMPLY WITH THE REASONABLE REQUESTS OF THE DISCLOSING PARTY IN CONNECTION WITH
THE DISCLOSING PARTY’S EFFORTS TO RESIST RELEASE OF THE CONFIDENTIAL
INFORMATION. THE DISCLOSING PARTY SHALL BEAR THE COST OF RESISTING THE RELEASE
OF THE CONFIDENTIAL INFORMATION.


ARTICLE XXII                                     OFFSET

The Company and the Reinsurer shall have the right to offset any balance or
amounts due from one party to the other under the terms of this Agreement, as
permitted by sections 1308 and 7427 of the New York Insurance Law. The party
asserting the right of offset may exercise such right any time whether the
balances due are on account of premiums or losses or otherwise. However, in the
event of the insolvency of any party hereto, offset shall only be allowed in
accordance with applicable law.

18


--------------------------------------------------------------------------------



ARTICLE XXIII                                 RECOVERIES


A.            ALL RECOVERIES, INCLUDING BUT NOT LIMITED TO SALVAGE, SUBROGATION,
PAYMENTS AND REVERSALS OR REDUCTIONS OF VERDICTS OR JUDGMENTS (NET OF THE COST
OF OBTAINING SUCH RECOVERY, PAYMENT OR REVERSAL OR REDUCTION OF A VERDICT OR
JUDGMENT) WHETHER RECOVERED, RECEIVED OR OBTAINED PRIOR OR SUBSEQUENT TO A LOSS
SETTLEMENT UNDER THIS AGREEMENT, INCLUDING AMOUNTS RECOVERABLE UNDER OTHER
REINSURANCE WHETHER COLLECTED OR NOT, SHALL BE APPLIED AS IF RECOVERED, RECEIVED
OR OBTAINED PRIOR TO THE AFORESAID SETTLEMENT AND SHALL BE DEDUCTED FROM THE
ACTUAL LOSSES SUSTAINED TO ARRIVE AT THE AMOUNT OF THE NET LIABILITY. NOTHING IN
THIS ARTICLE SHALL BE CONSTRUED TO MEAN AMOUNTS ARE NOT RECOVERABLE FROM THE
REINSURER UNTIL THE FINAL NET LIABILITY TO THE COMPANY HAS BEEN ASCERTAINED.
AMOUNTS RECOVERED FROM SALVAGE AND/OR SUBROGATION WILL ALWAYS BE USED TO
REIMBURSE ANY EXCESS REINSURERS (AND THE COMPANY SHOULD IT CARRY A PORTION OF
EXCESS COVERAGE NET) BEFORE BEING USED IN ANY WAY TO REIMBURSE THE COMPANY AND
THE REINSURER HEREON, WHO WILL SHARE PRO-RATA IN ANY REMAINDER.


B.            THE REINSURER SHALL BE SUBROGATED, AS RESPECTS ANY LOSS OCCURRENCE
FOR WHICH THE REINSURER SHALL ACTUALLY PAY OR BECOME LIABLE, BUT ONLY TO THE
EXTENT OF THE AMOUNT OF PAYMENT BY OR THE AMOUNT OF LIABILITY TO THE REINSURER,
TO ALL THE RIGHTS OF THE COMPANY AGAINST ANY PERSON OR OTHER ENTITY WHO MAY BE
LEGALLY RESPONSIBLE FOR DAMAGES AS A RESULT OF SAID LOSS OCCURRENCE. SHOULD THE
COMPANY ELECT NOT TO ENFORCE SUCH RIGHTS, THE REINSURER IS HEREBY AUTHORIZED AND
EMPOWERED TO BRING ANY APPROPRIATE ACTION IN THE NAME OF THE COMPANY OR ITS
POLICYHOLDERS, OR OTHERWISE TO ENFORCE SUCH RIGHTS. THE REINSURER SHALL PROMPTLY
REMIT TO THE COMPANY THE AMOUNT OF ANY JUDGMENT AWARDED IN SUCH AN ACTION IN
EXCESS OF THE AMOUNT OF PAYMENT BY, OR THE AMOUNT OF LIABILITY TO, THE REINSURER
HEREUNDER.


C.            IN THE EVENT THAT THIS AGREEMENT SHALL PROVIDE REINSURANCE FOR THE
NET LIABILITY FROM A LOSS OCCURRENCE OR EVENT INCURRED BY TWO OR MORE COMPANIES,
EACH COMPANY CONTRIBUTING TO THE NET LIABILITY SHALL BE ENTITLED TO ITS
PROPORTIONATE SHARE OF THE RECOVERY IN THE PROPORTION THAT ITS CONTRIBUTION TO
THE TOTAL NET LIABILITY BEARS TO THE TOTAL NET LIABILITY. PAYMENT OF ANY
RECOVERY AMOUNT TO ONE COMPANY BY THE REINSURER SHALL MAKE THAT COMPANY THE
AGENT FOR PAYMENT OF ALL OTHER COMPANIES CONTRIBUTING TO THE NET LIABILITY.


ARTICLE XXIV                                MISCELLANEOUS


A.            THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF
THE COMPANY AND REINSURER AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PROVIDED,
HOWEVER, THAT THIS AGREEMENT MAY NOT BE ASSIGNED BY EITHER PARTY WITHOUT THE
PRIOR WRITTEN CONSENT OF THE OTHER WHICH CONSENT MAY BE WITHHELD BY EITHER PARTY
IN ITS SOLE UNFETTERED DISCRETION. THIS PROVISION SHALL NOT BE CONSTRUED TO
PRECLUDE THE ASSIGNMENT BY THE COMPANY OF REINSURANCE RECOVERABLES TO ANOTHER
PARTY FOR COLLECTION.


B.            THIS AGREEMENT SHALL CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE
PARTIES WITH RESPECT TO THE BUSINESS COVERED HEREUNDER. THERE ARE NO
UNDERSTANDINGS BETWEEN THE PARTIES OTHER THAN AS EXPRESSED IN THIS AGREEMENT OR
ANY AMENDMENT THERETO. ANY CHANGE OR MODIFICATION OF THIS AGREEMENT SHALL BE
NULL AND VOID UNLESS MADE BY AMENDMENT TO THE AGREEMENT AND SIGNED BY THE
PARTIES OR OTHERWISE CLEARLY AND UNEQUIVOCALLY AMENDED BY

19


--------------------------------------------------------------------------------



EXCHANGE OF LETTERS OR ELECTRONIC MAIL. NOTHING IN THIS ARTICLE SHALL ACT TO
PRECLUDE THE INTRODUCTION OF SUBMISSION-RELATED DOCUMENTS IN ANY DISPUTE BETWEEN
THE PARTIES.


C.            THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE
LAWS OF THE STATE OF THE NEW YORK, EXCLUSIVE OF THE RULES WITH RESPECT TO
CONFLICTS OF LAW.


D.            THE HEADINGS PRECEDING THE TEXT OF THE ARTICLES AND PARAGRAPHS OF
THIS AGREEMENT ARE INTENDED AND INSERTED SOLELY FOR THE CONVENIENCE OF REFERENCE
AND SHALL NOT AFFECT THE MEANING, INTERPRETATION, CONSTRUCTION OR EFFECT OF THIS
AGREEMENT.


E.             THIS AGREEMENT IS SOLELY BETWEEN THE COMPANY AND THE REINSURER,
AND IN NO INSTANCE SHALL ANY INSURED, CLAIMANT OR OTHER THIRD PARTY HAVE ANY
RIGHTS UNDER THIS AGREEMENT.


F.             IF ANY PROVISIONS OF THIS AGREEMENT SHOULD BE INVALID UNDER
APPLICABLE LAWS, THE LATTER SHALL CONTROL BUT ONLY TO THE EXTENT OF THE CONFLICT
WITHOUT AFFECTING THE REMAINING PROVISIONS OF THIS AGREEMENT.


G.            THE FAILURE OF THE COMPANY OR REINSURER TO INSIST ON STRICT
COMPLIANCE WITH THIS AGREEMENT OR TO EXERCISE ANY RIGHT OR REMEDY SHALL NOT
CONSTITUTE A WAIVER OF ANY RIGHTS CONTAINED IN THIS AGREEMENT NOR ESTOP THE
PARTIES FROM THEREAFTER DEMANDING FULL AND COMPLETE COMPLIANCE NOR PREVENT THE
PARTIES FROM EXERCISING ANY REMEDY.


H.            EACH PARTY SHALL BE EXCUSED FOR ANY REASONABLE FAILURE OR DELAY IN
PERFORMING ANY OF ITS RESPECTIVE OBLIGATIONS UNDER THIS AGREEMENT, IF SUCH
FAILURE OR DELAY IS CAUSED BY FORCE MAJEURE. “FORCE MAJEURE” SHALL MEAN ANY ACT
OF GOD, STRIKE, LOCKOUT, ACT OF PUBLIC ENEMY, ANY ACCIDENT, EXPLOSION, FIRE,
STORM, EARTHQUAKE, FLOOD, DROUGHT, PERIL OF SEA, RIOT, EMBARGO, WAR OR FOREIGN,
FEDERAL, STATE OR MUNICIPAL ORDER OR DIRECTIVE ISSUED BY A COURT OR OTHER
AUTHORIZED OFFICIAL, SEIZURE, REQUISITION OR ALLOCATION, ANY FAILURE OR DELAY OF
TRANSPORTATION, SHORTAGE OF OR INABILITY TO OBTAIN SUPPLIES, EQUIPMENT, FUEL OR
LABOR OR ANY OTHER CIRCUMSTANCE OR EVENT BEYOND THE REASONABLE CONTROL OF THE
PARTY RELYING UPON SUCH CIRCUMSTANCE OR EVENT; PROVIDED, HOWEVER, THAT NO SUCH
FORCE MAJEURE CIRCUMSTANCE OR EVENT SHALL EXCUSE ANY FAILURE OR DELAY BEYOND A
PERIOD EXCEEDING TEN (10) DAYS FROM THE DATE SUCH PERFORMANCE WOULD HAVE BEEN
DUE BUT FOR SUCH CIRCUMSTANCE OR EVENT.


I.              ALL ARTICLES OF THIS AGREEMENT SHALL SURVIVE THE TERMINATION OF
THIS AGREEMENT UNTIL ALL OBLIGATIONS BETWEEN THE PARTIES HAVE BEEN FINALLY
SETTLED, PROVIDED HOWEVER THAT THIS AGREEMENT SHALL NOT BE CONSTRUED TO PROVIDE
REINSURANCE FOR BUSINESS COVERED, OTHER THAN AS SPECIFICALLY DESCRIBED IN THE
ARTICLES OF THIS AGREEMENT ENTITLED REINSURANCE COVERAGE NOR TO LOSS OCCURRING
AFTER THE TERMINATION DATE OF THIS AGREEMENT OTHER THAN AS EXPRESSED IN THE
ARTICLE ENTITLED COMMENCEMENT AND TERMINATION.


J.             THIS AGREEMENT MAY BE EXECUTED BY THE PARTIES HERETO IN ANY
NUMBER OF COUNTERPARTS, AND BY EACH OF THE PARTIES HERETO IN SEPARATE
COUNTERPARTS, EACH OF WHICH COUNTERPARTS, WHEN SO EXECUTED AND DELIVERED, SHALL
BE DEEMED TO BE AN ORIGINAL, BUT ALL SUCH COUNTERPARTS SHALL TOGETHER CONSTITUTE
BUT ONE AND THE SAME INSTRUMENT.


K.            EACH PARTY TO THIS AGREEMENT SHALL HONOR THE TERMS SET FORTH
HEREIN AS IF THIS AGREEMENT WERE A SEPARATE AGREEMENT BETWEEN THE REINSURER AND
EACH COMPANY. BALANCES

20


--------------------------------------------------------------------------------



PAYABLE OR RECOVERABLE BY ANY REINSURER, OR EACH NAMED COMPANY, SHALL NOT SERVE
TO OFFSET ANY BALANCES, PAYABLE, OR RECOVERABLE TO, ANY COMPANY HEREUNDER.


REPORTS AND REMITTANCES MADE TO THE REINSURER IN ACCORDANCE WITH THE APPLICABLE
ARTICLES HEREOF ARE TO BE IN SUFFICIENT DETAIL TO IDENTIFY BOTH THE REINSURER’S
LOSS OBLIGATIONS DUE EACH REINSURED COMPANY AND EACH REINSURED COMPANY’S PREMIUM
REMITTANCE UNDER THE REPORT. IN THE EVENT OF INSOLVENCY OF ANY OF THE PARTIES TO
THIS AGREEMENT, OFFSETS SHALL ONLY BE ALLOWED IN ACCORDANCE WITH SECTION 7427 OF
THE NEW YORK INSURANCE LAW.


L.             THIS AGREEMENT IS ENTERED INTO AS OF THE DATE HEREOF BY THE
PARTIES HERETO SUBJECT IN ANY CASE TO THE SATISFACTION OF APPLICABLE INSURANCE
REGULATORY REQUIREMENTS OF NEW YORK AND MASSACHUSETTS, INCLUDING ANY CONDITIONS
SUCH REGULATORS MAY IMPOSE ON THE TERMS OF THIS AGREEMENT SUBSEQUENT TO THE DATE
HEREOF. SUBJECT TO THE FOREGOING, THIS AGREEMENT SHALL BE EFFECTIVE AS OF
APRIL 1, 2006.


[SIGNATURE PAGE FOLLOWS]

21


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company and the Reinsurer have caused this Amended and
Restated Agreement to be executed August 30, 2006.

TOWER INSURANCE COMPANY OF NEW YORK

 

 

 

 

 

 

 

By:

/s/ Francis M. Colalucci

 

 

 

Name: Francis M. Colalucci

 

 

Title: Senior Vice-President and Chief Financial Officer

 

 

 

 

 

 

 

TOWER NATIONAL INSURANCE COMPANY

 

 

 

 

 

 

 

By:

/s/ Francis M. Colalucci

 

 

 

Name: Francis M. Colalucci

 

 

Title: Senior Vice-President and Chief Financial Officer

 

 

 

 

 

 

 

CASTLEPOINT REINSURANCE COMPANY, LTD.

 

 

 

 

 

 

 

By:

/s/ Joseph Beitz

 

 

 

Name: Joseph Beitz

 

 

Title: Acting President

 

22


--------------------------------------------------------------------------------